Citation Nr: 1025975	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing at the 
RO in St. Louis, Missouri.

The Veteran submitted a VA Form 9 in April 2009 in which he 
requested a hearing before the Board at a local VA office.  A 
letter was sent to him in May 2009 requesting that he indicate 
his preference for the type of hearing.  The Veteran did respond 
in June 2009 indicating that he wanted a video conference hearing 
before the Board.  However, the Veteran has not yet been provided 
such a hearing, and in July 2010, his representative requested 
that the case be remanded so that the Veteran may be scheduled 
for one.  

The Board notes that the failure to afford the Veteran a hearing 
would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) 
(2009).  Therefore, the Veteran should be scheduled for a hearing 
before the Board at that RO in St. Louis, Missouri.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board via video conference at the 
local office in accordance with his 
request.  The Veteran and his 
representative should be notified of the 
date, time, and location of the hearing.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board in accordance with appellate 
procedures.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


